Back to Form 8-K [form8-k.htm]
Exhibit 99.1
[wellcare5.jpg]
CONTACTS:
   
Investor relations:
 
Media relations:
Gregg Haddad
 
Crystal Warwell Walker
813-206-3916
 
813-206-2697
gregg.haddad@wellcare.com
 
crystal.walker@wellcare.com

 




WELLCARE REPORTS THIRD QUARTER 2012 RESULTS




Tampa, Florida (October 31, 2012) – WellCare Health Plans, Inc. (NYSE: WCG)
today reported results for the third quarter and nine months ended September 30,
2012.  As determined under generally accepted accounting principles (“GAAP”),
net income for the third quarter of 2012 was $38.3 million, or $0.87 per diluted
share, compared with $88.3 million, or $2.03 per diluted share, for the third
quarter of 2011.  Adjusted net income for the third quarter of 2012 was $46.2
million, or $1.05 per diluted share, compared with $93.2 million, or $2.15 per
diluted share, for the third quarter of 2011.


WellCare’s third quarter 2012 results were below the Company’s expectation,
principally as a result of an isolated matter in the Georgia Medicaid program,
as well as lower-than-targeted performance of the Kentucky Medicaid program.  In
the Georgia program, premium revenue was reduced by $18 million in the third
quarter of 2012 related to an unanticipated partial disallowance by the Centers
for Medicare & Medicaid Services of a 2011 settlement.  The settlement resolved
issues with certain premium payments that covered the period from the inception
of the program through the settlement and resulted from a comprehensive review
and negotiation involving the three health plans that operate in the
program.  The Company is in discussions with the state regarding a resolution to
this matter.


In addition, WellCare’s Kentucky Medicaid program operating results for the
third quarter 2012 were below the Company’s target, due in part to unfavorable
development of medical benefits payable related primarily to fourth quarter of
2011 and first quarter of 2012.  Please refer to the schedule on page 12 of this
news release that reconciles the Kentucky program medical benefits ratio (“MBR”)
as determined in accordance with GAAP to an MBR recast to reflect the
development of medical benefits payable in the period in which the services were
provided.  During the past few months, the Company has continued to make
progress toward its long-term goals for the Kentucky program and anticipates
further gains in performance in the coming months.  The improvement is expected
to result from the combined effect of medical expense management initiatives and
a 3% increase in premium rates that was effective October 1.


As a result of these two issues, WellCare has decreased its guidance for 2012
full year adjusted net income per diluted share to between $4.90 and $5.05.


“Aside from our Georgia Medicaid and Kentucky Medicaid issues, our third quarter
results were consistent with our expectations,” said Alec Cunningham, WellCare’s
chief executive officer.  “As we plan for 2013, we will continue to execute on
our health care quality, access, and service initiatives.  In addition, we have
capitalized on several significant and promising growth opportunities during the
past few months, and we see a number of similar opportunities available to us
over the coming year.”
 
-MORE-
 
 

--------------------------------------------------------------------------------

 
 
WCG Reports Third Quarter 2012 Results
Page 2
October 31, 2012
 
Highlights of Recent Accomplishments
·  
WellCare has entered into an agreement to acquire Easy Choice Health Plan, which
as of October 2012 served an estimated 36,000 Medicare Advantage plan members in
Los Angeles, Orange, Riverside, and San Bernardino Counties in Southern
California.

·  
The Company recently entered into an agreement to acquire UnitedHealthcare's
Medicaid business in South Carolina, which as of October 2012 served
approximately 65,000 members in the South Carolina Healthy Connections Choices
program.

·  
WellCare was selected by the Kentucky Cabinet for Health and Human Services to
serve the Medicaid program in the Commonwealth's Region 3, including Louisville
and 15 surrounding counties, beginning January 1, 2013.

·  
In Florida, WellCare was approved by the Department of Elder Affairs to expand
its Long-Term Care Community Diversion Pilot Project service area by 17
counties, to a total of 19 counties.  In the Florida Medicaid program, WellCare
recently expanded its service area by four counties to a total of 42 out of
Florida’s 67 counties, the largest service area of the state’s Medicaid
plans.  In addition, on October 1, 2012, WellCare launched its expanded service
area for the Florida Healthy Kids program, increasing counties served from 18 to
65.

·  
Medicare Advantage segment membership of 167,000 as of September 30, 2012, was
the highest coordinated care plan membership in WellCare’s history.

·  
WellCare’s Prescription Drug Plan (“PDP”) segment continued to perform better
than anticipated, resulting in a 40% increase in PDP gross margin
year-over-year.  In conjunction with the Medicare Annual Election Period, the
Company launched a new enhanced PDP that offers members a relatively low monthly
premium, no deductible, no co-payment on preferred generic drugs, and generic
drug coverage in the coverage gap.



Company Operations
Adjusted net income per diluted share for the third quarter of 2012 decreased by
$1.10 compared with 2011.  The year-over-year decrease resulted mainly from
increases in the Medicaid and Medicare Advantage segments’ MBRs.  These factors
were partially offset by higher premium revenue in the Medicaid and Medicare
Advantage segments and decreases in the Company’s PDP segment MBR and adjusted
administrative expense ratio.


Membership as of September 30, 2012, increased 6% to 2.6 million, compared with
2.4 million members as of September 30, 2011.  Premium revenue for the third
quarter of 2012 increased 18% year–over-year to $1.8 billion.  Medical benefits
expense for the third quarter of 2012 was $1.5 billion, an increase of 28% from
the third quarter of 2011.  The Company MBR was 86.3% in the third quarter of
2012, compared with 79.8% in the third quarter of 2011.


Selling, general, and administrative (“SG&A”) expense as determined under GAAP
was $177 million in the third quarter of 2012, compared with $161 million for
the same period in 2011.  Adjusted SG&A expense was $165 million in the third
quarter of 2012, an increase of 8% from $153 million for the same period last
year.  The increase was driven primarily by the Kentucky Medicaid program
launched in November 2011, as well as the Company’s growth initiatives.  The
adjusted administrative expense ratio was 9.2% in the third quarter of 2012,
compared with 10.0% for the same period in 2011.


Medicaid Segment Operations
Medicaid segment membership increased by 202,000, or 15%, year-over-year, to 1.5
million members as of September 30, 2012.  The increase resulted mainly from the
2011 launch of the Kentucky Medicaid program.  In addition, the Company
experienced growth in Florida and several other states, offset in part by the
end of the Company’s participation in the Missouri program on June 30, 2012.
 
-MORE-
 
 

--------------------------------------------------------------------------------

 
 
WCG Reports Third Quarter 2012 Results
Page 3
October 31, 2012
 
Premium revenue was $1.1 billion for the third quarter of 2012, an increase of
22% year-over-year, mainly due to the Kentucky program.  Revenue and gross
margin were reduced by the previously described reversal of premium in the
Georgia Medicaid program.


The Medicaid segment MBR was 91.1% for the third quarter of 2012, an increase
from 80.4% in the third quarter of 2011.  The MBR increase results primarily
from challenges associated with the performance of the Kentucky Medicaid
program.


Medicare Advantage Segment Operations
Medicare Advantage segment membership increased by 37,000 year-over-year, or
28%, to 167,000 members, which is the highest coordinated care plan membership
in WellCare’s history.  Premium revenue grew 25%.  The Medicare Advantage
segment MBR was 86.8% in the third quarter of 2012, an increase from 82.0% in
the third quarter of 2011.


Prescription Drug Plan Segment Operations
PDP segment membership decreased 88,000 year-over-year, or 9%.  Premium revenue
decreased 6%.  The PDP segment MBR was 64.7% in the third quarter of 2012, a
decrease from 74.4% in the third quarter of 2011.  The decrease resulted in part
from the positioning of the Company’s plans relative to member utilization and
cost-sharing patterns and WellCare’s focus on generic medications.


Cash Flow and Financial Condition
Net cash used in operating activities as determined under GAAP was $134 million
for the nine months ended September 30, 2012, compared with net cash provided by
operating activities of $319 million for the nine months ended September 30,
2011.  As previously disclosed, WellCare has experienced temporary premium
payment delays by the Georgia Medicaid program.  Although Georgia repaid a
portion of its balance due during the third quarter, the delayed remaining
payments had an adverse effect on WellCare’s operating cash flow for the nine
months ended September 30, 2012.  Modified for the timing of receipts from, and
payments to, WellCare’s government customers, net cash provided by operating
activities was $20 million for the first nine months of 2012, compared with $177
million for the first nine months of 2011.


As of September 30, 2012, unregulated cash and investments were approximately
$350 million, compared with $168 million as of June 30, 2012.  The increase
resulted primarily from a reduction in premiums receivable from the Georgia
Medicaid program and dividends received from the Company’s regulated entities,
offset in part by capital contributions to certain regulated entities.


Days in claims payable were 40 days as of September 30, 2012, compared with 38
days as of June 30, 2012, and 57 days as of September 30, 2011.


Financial Outlook
WellCare is updating its financial outlook for the year ended December 31,
2012.  The following elements of WellCare’s financial outlook have changed:
·  
Adjusted net income per diluted share is expected to be between approximately
$4.90 and $5.05.  The previous guidance was for adjusted net income per diluted
share of between approximately $5.25 and $5.45.  The reduction results
principally from the isolated revenue matter associated with the Georgia
Medicaid program and lower-than-targeted performance of the Kentucky Medicaid
program.

·  
Premium revenue is expected to be between approximately $7.15 and 7.20
billion.  Previous guidance was for premium revenue to be approximately $7.1
billion.

·  
The adjusted administrative expense ratio is expected to be in the range of 8.8%
to 8.9%.  The prior guidance was for the adjusted administrative expense ratio
to be in the range of 8.7% to 8.9%.

 
-MORE-
 
 

--------------------------------------------------------------------------------

 
 
WCG Reports Third Quarter 2012 Results
Page 4
October 31, 2012
 
The following elements of WellCare’s financial outlook are unchanged:
·  
The 2012 Medicaid and Medicare Advantage segments’ MBRs each are anticipated to
increase relative to the respective 2011 segment MBRs.



All elements of the Company’s outlook exclude the impact of Medicaid premium
taxes.


Webcast
A discussion of WellCare’s third quarter 2012 results will be webcast live on
Wednesday, October 31, 2012, beginning at 8:30 a.m. Eastern Time.  A replay will
be available beginning approximately one hour following the conclusion of the
live broadcast and will be available for 30 days.  The webcast is available via
the Company’s web site at www.wellcare.com and at www.earnings.com.


About WellCare Health Plans, Inc.
WellCare Health Plans, Inc. provides managed care services targeted to
government-sponsored health care programs, focusing on Medicaid and
Medicare.  Headquartered in Tampa, Fla., WellCare offers a variety of health
plans for families, children, and the aged, blind, and disabled, as well as
prescription drug plans.  The Company served approximately 2.6 million members
nationwide as of September 30, 2012.  For more information about WellCare,
please visit the Company’s website at www.wellcare.com.


Basis of Presentation
Premium revenue as described in this news release excludes the impact of premium
taxes.  Both the Company and segment MBRs, as well as the Company’s
administrative expense ratio, are calculated as a percentage of premium revenue,
excluding premium taxes.  In addition to results determined under GAAP, net
income and certain other operating results described in this news release are
reported after adjustment for certain SG&A expenses related to previously
disclosed government investigations and related litigation and resolution costs
that management believes are not indicative of long-term business
operations.  Please refer to the schedule in this news release that provides
supplemental information reconciling results determined under GAAP to adjusted
results.


Cautionary Statement Regarding Forward-Looking Statements
This news release contains “forward-looking” statements that are made pursuant
to the safe harbor provisions of the Private Securities Litigation Reform Act of
1995.  Statements that are predictive in nature, that depend upon or refer to
future events or conditions, or that include words such as “expects,”
“anticipates,” “intends,” “plans,” “believes,” “estimates,” and similar
expressions are forward-looking statements.  For example, statements regarding
the Company’s financial outlook, further improvements in the Kentucky Medicaid
program, and the timing of the closing of the acquisition of the Medicare
Advantage plans in Mohave and Yavapai counties in Arizona and the acquisition of
Easy Choice Health Plan, Inc. of California contain forward-looking
statements.  Forward-looking statements involve known and unknown risks and
uncertainties that may cause WellCare’s actual future results to differ
materially from those projected or contemplated in the forward-looking
statements.  These risks and uncertainties include, but are not limited to,
WellCare’s progress on top priorities such as improving health care quality and
access, ensuring a competitive cost position, and delivering prudent, profitable
growth, WellCare’s ability to effectively manage growth, WellCare’s ability to
address operational challenges relating to new business, WellCare’s ability to
effectively execute and integrate acquisitions, and WellCare’s ability to
estimate and manage medical benefits effectively.


Additional information concerning these and other important risks and
uncertainties can be found under the captions “Forward-Looking Statements” and
“Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2011, and in the Company’s Quarterly Report on Form 10-Q for the
period ended June 30, 2012, and other subsequent filings by WellCare with the
U.S. Securities and Exchange Commission, which contain discussions of WellCare’s
business and the various factors that may affect it.  WellCare undertakes no
duty to update these forward-looking statements to reflect any future events,
developments, or otherwise.
 
-MORE-
 
 

--------------------------------------------------------------------------------

 
 
WCG Reports Third Quarter 2012 Results
Page 5
October 31, 2012
 
WELLCARE HEALTH PLANS, INC.
SELECTED DATA FROM CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME
(Unaudited; dollars in thousands except per share data)



   
For the Three Months
Ended September 30,
   
For the Nine Months
Ended September 30,
   
2012
   
2011
   
2012
   
2011
Revenues:
                     
Premium
  $ 1,795,796     $ 1,523,057     $ 5,353,083     $ 4,443,848
Medicaid premium taxes
    20,581       18,869       61,048       55,838
Total premium
    1,816,377       1,541,926       5,414,131       4,499,686
Investment and other income
    2,018       2,433       6,772       7,050
Total revenues
    1,818,395       1,544,359       5,420,903       4,506,736
 
                             
Expenses:
                             
Medical benefits
    1,549,456       1,214,822       4,617,411       3,680,145
Selling, general and administrative
    176,797       160,591       497,493       458,612
Medicaid premium taxes
    20,581       18,869       61,048       55,838
Depreciation and amortization
    8,193       6,453       22,704       19,824
Interest
    1,016       3,648       3,163       3,823
Total expenses
    1,756,043       1,404,383       5,201,819       4,218,242
 
                             
Income before income taxes
    62,352       139,976       219,084       288,494
Income tax expense
    24,065       51,721       83,123       109,309
Net income
  $ 38,287     $ 88,255     $ 135,961     $ 179,185
 
                             
Net income per common share:
                             
Basic
  $ 0.89     $ 2.06     $ 3.16     $ 4.19
Diluted
  $ 0.87     $ 2.03     $ 3.11     $ 4.14
 
                             
Weighted average common shares outstanding:
                             
Basic
    43,149,455       42,887,381       43,070,113       42,757,476
Diluted
    43,844,223       43,424,414       43,785,424       43,285,969

 
-MORE-
 
 

--------------------------------------------------------------------------------

 
 
WCG Reports Third Quarter 2012 Results
Page 6
October 31, 2012
 
WELLCARE HEALTH PLANS, INC.
CONSOLIDATED BALANCE SHEETS
(Unaudited; dollars in thousands except share data)



   
Sept. 30,
2012
   
Dec. 31,
2011
 
ASSETS
 
Current Assets:
           
Cash and cash equivalents
  $ 1,062,340     $ 1,325,098  
Investments
    209,798       198,569  
Premiums receivable, net
    393,508       217,509  
Pharmacy rebates receivable, net
    121,979       109,933  
Funds receivable for the benefit of members
    219,967       162,745  
Income taxes receivable
    39,920       20,655  
Prepaid expenses and other current assets, net
    67,744       63,053  
Deferred income tax asset
    27,937       22,332  
Total current assets
    2,143,193       2,119,894  
Property, equipment and capitalized software, net
    123,875       98,238  
Goodwill
    111,131       111,131  
Other intangible assets, net
    8,506       9,896  
Long-term investments
    87,797       83,019  
Restricted investments
    66,805       60,663  
Other assets
    2,480       5,270  
Total Assets
  $ 2,543,787     $ 2,488,111  
 
               
LIABILITIES AND STOCKHOLDERS' EQUITY
 
Current Liabilities:
               
Medical benefits payable
  $ 671,187     $ 744,821  
Unearned premiums
    141       164  
Accounts payable
    8,802       3,294  
Other accrued expenses and liabilities
    197,036       215,817  
Current portion of amount payable related to investigation resolution
    37,016       49,557  
Current portion of long-term debt
    15,000       11,250  
Other payables to government partners
    118,409       98,237  
Total current liabilities
    1,047,591       1,123,140  
Deferred income tax liability
    22,573       1,026  
Amount payable related to investigation resolution
    67,642       101,705  
Long-term debt
    123,750       135,000  
Other liabilities
    8,931       10,394  
Total liabilities
    1,270,487       1,371,265  
Commitments and contingencies
    –       –  
Stockholders' Equity:
               
Preferred stock, $0.01 par value (20,000,000 authorized, no shares issued or
outstanding)
    –       –  
Common stock, $0.01 par value (100,000,000 authorized, 43,199,188 and 42,848,798
shares issued and outstanding at September 30, 2012 and December 31, 2011,
respectively)
    431       429  
Paid-in capital
    468,211       448,820  
Retained earnings
    805,319       669,358  
Accumulated other comprehensive loss
    (661 )     (1,761 )
Total stockholders' equity
    1,273,300       1,116,846  
Total Liabilities and Stockholders' Equity
  $ 2,543,787     $ 2,488,111  

 
-MORE-
 
 

--------------------------------------------------------------------------------

 
 
WCG Reports Third Quarter 2012 Results
Page 7
October 31, 2012
 
WELLCARE HEALTH PLANS, INC.
CONSOLIDATED STATEMENTS OF CASH FLOWS
(Unaudited; dollars in thousands)



   
Nine Months Ended
September 30,
     
2012
   
2011
 
Cash (used in) provided by operating activities:
           
Net income
  $ 135,961     $ 179,185  
Adjustments to reconcile net income to net cash (used in)
  provided by operating activities:
               
Depreciation and amortization
    22,704       19,824  
Equity-based compensation expense
    13,534       13,160  
Incremental tax benefit from equity-based compensation
    (3,666 )     (2,518 )
Deferred taxes, net
    15,296       27,032  
Provision for doubtful receivables
    10,272       8,310  
Changes in operating accounts:
               
Premiums receivable, net
    (184,632 )     (104,340 )
Pharmacy rebates receivable, net
    (12,046 )     (5,182 )
Prepaid expenses and other current assets, net
    (6,162 )     (20,050 )
Medical benefits payable
    (73,634 )     14,112  
Unearned premiums
    (23 )     208,374  
Accounts payable and other accrued expenses
    (11,895 )     (2,967 )
Other payables to government partners
    20,172       30,067  
Amount payable related to investigation resolution
    (46,604 )     (80,749 )
Income taxes receivable/payable, net
    (16,289 )     36,995  
Other, net
    2,618       (2,240 )
Net cash (used in) provided by operating activities
    (134,394 )     319,013  
 
               
Cash used in investing activities:
               
Purchases of investments
    (357,214 )     (332,934 )
Proceeds from sale and maturities of investments
    342,963       208,758  
Purchases of restricted investments
    (30,973 )     (26,118 )
Proceeds from maturities of restricted investments
    24,821       68,712  
Additions to property, equipment and capitalized software, net
    (47,665 )     (30,773 )
Net cash used in investing activities
    (68,068 )     (112,355 )
 
               
Cash (used in) provided by financing activities:
               
Proceeds from debt, net of financing costs paid
    (585 )     147,747  
Proceeds from option exercises and other
    9,227       4,624  
Incremental tax benefit from equity-based compensation
    3,666       2,518  
Purchase of treasury stock
    (6,344 )     (3,538 )
Payments on debt
    (7,500 )     (1,875 )
Payments on capital leases
    (1,538 )     (2,006 )
Funds (paid) received for the benefit of members, net
    (57,222 )     74,057  
Net cash (used in) provided by financing activities
    (60,296 )     221,527  
 
               
(Decrease) increase in cash and cash equivalents
    (262,758 )     428,185  
Balance at beginning of period
    1,325,098       1,359,548  
Balance at end of period
  $ 1,062,340     $ 1,787,733  
 
               
SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION:
               
Cash paid for taxes
  $ 100,010     $ 46,109  
Cash paid for interest
  $ 2,707     $ 697  
SUPPLEMENTAL DISCLOSURES OF NON-CASH TRANSACTIONS:
               
Non-cash additions to property, equipment, and capitalized software
  $ 1,898     $ 1,896  
Non-cash issuance of subordinated notes
  $ –     $ 112,500  

 
-MORE-
 
 

--------------------------------------------------------------------------------

 
 
WCG Reports Third Quarter 2012 Results
Page 8
October 31, 2012
 
WELLCARE HEALTH PLANS, INC.
MEMBERSHIP STATISTICS
(Unaudited)



   
As of September 30,
   
2012
   
2011
Membership by Program
         
Medicaid Membership
         
TANF
    1,183,000       1,060,000
CHIP
    183,000       161,000
SSI, ABD and Other
    128,000       79,000
FHP and Georgia Family Planning
    21,000       13,000
Total Medicaid Membership
    1,515,000       1,313,000
 
             
Medicare Membership
             
Medicare Advantage
    167,000       130,000
Prescription Drug Plan
    879,000       967,000
Total Medicare Membership
    1,046,000       1,097,000
Total Membership
    2,561,000       2,410,000
 
             
Medicaid Membership by State
             
Georgia
    566,000       561,000
Florida
    434,000       395,000
Total Other States
    515,000       357,000
Total Medicaid Membership
    1,515,000       1,313,000

 
-MORE-
 
 

--------------------------------------------------------------------------------

 
 
WCG Reports Third Quarter 2012 Results
Page 9
October 31, 2012
 
WELLCARE HEALTH PLANS, INC.
SEGMENT INFORMATION
(Unaudited; dollars in thousands)



   
Three Months Ended
September 30,
   
Nine Months Ended
September 30,
 
 
 
2012
   
2011
   
2012
   
2011
                           
Premium revenue:
                       
Medicaid:
                       
Georgia
  $ 348,322     $ 386,752     $ 1,090,386     $ 1,084,566  
Florida
    243,205       224,392       713,424       665,194  
Other states
    484,821       269,696       1,404,152       793,339  
Medicaid premium taxes
    20,581       18,869       61,048       55,838  
Total Medicaid
    1,096,929       899,709       3,269,010       2,598,937  
 
                               
Medicare:
                               
Medicare Advantage plans
    470,756       376,597       1,364,505       1,097,015  
Prescription Drug plans
    248,692       265,620       780,616       803,734  
Total Medicare
    719,448       642,217       2,145,121       1,900,749  
Total Premium Revenue
  $ 1,816,377     $ 1,541,926     $ 5,414,131     $ 4,499,686  
 
                               
Medical benefits ratios:
                               
Medicaid
    91.1 %     80.4 %     88.7 %     82.0 %
Medicare Advantage
    86.8 %     82.0 %     83.1 %     81.4 %
Prescription Drug Plans
    64.7 %     74.4 %     81.9 %     87.4 %
Aggregate
    86.3 %     79.8 %     86.3 %     82.8 %

 
-MORE-
 
 

--------------------------------------------------------------------------------

 
 
WCG Reports Third Quarter 2012 Results
Page 10
October 31, 2012
 
WELLCARE HEALTH PLANS, INC.
SUPPLEMENTAL INFORMATION


Reconciliation of GAAP Selected Data from Consolidated Statements of
Comprehensive Income
to Adjusted Selected Data from Consolidated Statements of Comprehensive Income
(Unaudited; dollars in thousands except per share data)


The Company reports adjusted operating results on a non-GAAP basis to exclude
certain expenses that management believes are not indicative of longer-term
business trends and operations.  Following are selected data from the
Consolidated Statements of Comprehensive Income for the three months and nine
months ended September 30, 2012 and 2011, as determined under GAAP, reconciled
to adjusted selected data from the Consolidated Statements of Comprehensive
Income for the same periods.



   
For the Three Months Ended
September 30, 2012
   
For the Three Months Ended
September 30, 2011
     
GAAP
   
Adjustments
 
Adjusted
   
GAAP
   
Adjustments
 
Adjusted
 
Revenues:
                                       
Premium
  $ 1,795,796     $ –       $ 1,795,796     $ 1,523,057     $ –       $
1,523,057  
Medicaid premium taxes
    20,581       –         20,581       18,869       –         18,869  
Total premium revenues
    1,816,377       –         1,816,377       1,541,926       –        
1,541,926  
Investment and other income
    2,018       –         2,018       2,433       –         2,433  
Total revenues
    1,818,395       –         1,818,395       1,544,359       –        
1,544,359                                                        
Expenses:
                                                   
Medical benefits
    1,549,456       –         1,549,456       1,214,822       –        
1,214,822  
Selling, general, and administrative
    176,797       (12,202 )
(a)
(b)
    164,595       160,591       (7,814 )
(a)
(b)
    152,777  
Medicaid premium taxes
    20,581       –         20,581       18,869       –         18,869  
Depreciation and amortization
    8,193       –         8,193       6,453       –         6,453  
Interest
    1,016       –         1,016       3,648       (2,812 )       836  
Total expenses
    1,756,043       (12,202 )       1,743,841       1,404,383       (10,626 )  
    1,393,757                                                        
Income before income taxes
    62,352       12,202         74,554       139,976       10,626        
150,602  
Income tax expense
    24,065       4,332         28,397       51,721       5,730         57,451  
Net income
  $ 38,287     $ 7,870       $ 46,157     $ 88,255     $ 4,896       $ 93,151  
                                                     
Weighted average shares:
                                                   
Basic
    43,149,455       –         43,149,455       42,887,381       –        
42,887,381  
Diluted
    43,844,223       –         43,844,223       43,424,414       –        
43,424,414                                                        
Net income per share:
                                                   
Basic
  $ 0.89     $ 0.18       $ 1.07     $ 2.06     $ 0.11       $ 2.17  
Diluted
  $ 0.87     $ 0.18       $ 1.05     $ 2.03     $ 0.12       $ 2.15            
                                           
Administrative expense ratio
    9.8 %     (0.6 )%
(a)
(b)
    9.2 %     10.5 %     (0.5 )%
(a)
(b)
    10.0 %



(a)
Investigation-related legal, accounting, and other costs: Administrative
expenses associated with the government investigations and related litigation
amounted to $11.4 million and $7.3 million, respectively, in the three months
ended September 30, 2012 and 2011.

(b)
Liability for government investigation-related litigation resolution:  Based on
the status of these matters, the Company recorded expense of $0.8 million and
$0.5 million, respectively, in the three months ended September 30, 2012 and
2011.

 
-MORE-
 
 

--------------------------------------------------------------------------------

 
 
WCG Reports Third Quarter 2012 Results
Page 11
October 31, 2012
 
WELLCARE HEALTH PLANS, INC.
SUPPLEMENTAL INFORMATION (Continued)


Reconciliation of GAAP Selected Data from Consolidated Statements of
Comprehensive Income
to Adjusted Selected Data from Consolidated Statements of Comprehensive Income
(Continued)
(Unaudited; dollars in thousands except per share data)



   
For the Nine Months Ended
September 30, 2012
   
For the Nine Months Ended
September 30, 2011
     
GAAP
   
Adjustments
 
Adjusted
   
GAAP
   
Adjustments
 
Adjusted
 
Revenues:
                                       
Premium
  $ 5,353,083     $ –       $ 5,353,083     $ 4,443,848     $ –       $
4,443,848  
Medicaid premium taxes
    61,048       –         61,048       55,838       –         55,838  
Total premium revenues
    5,414,131       –         5,414,131       4,499,686       –        
4,499,686  
Investment and other income
    6,772       –         6,772       7,050       –         7,050  
Total revenues
    5,420,903       –         5,420,903       4,506,736       –        
4,506,736  
 
                                                   
Expenses:
                                                   
Medical benefits
    4,617,411       –         4,617,411       3,680,145       –        
3,680,145  
Selling, general, and administrative
    497,493       (37,457 )
(a)
(b)
    460,036       458,612       (30,670 )
(a)
(b)
    427,942  
Medicaid premium taxes
    61,048       –         61,048       55,838       –         55,838  
Depreciation and amortization
    22,704       –         22,704       19,824       –         19,824  
Interest
    3,163       –         3,163       3,823       (2,812 )       1,011  
Total expenses
    5,201,819       (37,457 )       5,164,362       4,218,242       (33,482 )  
    4,184,760  
 
                                                   
Income before income taxes
    219,084       37,457         256,541       288,494       33,482        
321,976  
Income tax expense
    83,123       15,452         98,575       109,309       14,652        
123,961  
Net income
  $ 135,961     $ 22,005       $ 157,966     $ 179,185     $ 18,830       $
198,015  
 
                                                   
Weighted average shares:
                                                   
Basic
    43,070,113       –         43,070,113       42,757,476       –        
42,757,476  
Diluted
    43,785,424       –         43,785,424       43,285,969       –        
43,285,969  
 
                                                   
Net income per share:
                                                   
Basic
  $ 3.16     $ 0.51       $ 3.67     $ 4.19     $ 0.44       $ 4.63  
Diluted
  $ 3.11     $ 0.50       $ 3.61     $ 4.14     $ 0.43       $ 4.57  
 
                                                   
Administrative expense ratio
    9.3 %     (0.7 )%
(a)
(b)
    8.6 %     10.3 %     (0.7 )%
(a)
(b)
    9.6 %



(a)
Investigation-related legal, accounting, and other costs: Administrative
expenses associated with the government investigations and related litigation
amounted to $34.4 million and $23.9 million, respectively, in the nine months
ended September 30, 2012 and 2011.

(b)
Liability for government investigation-related litigation resolution:  Based on
the status of these matters, the Company recorded expense of $3.0 million and
$6.8 million, respectively, in the nine months ended September 30, 2012 and
2011.

 
-MORE-
 
 

--------------------------------------------------------------------------------

 
 
WCG Reports Third Quarter 2012 Results
Page 12
October 31, 2012
 
WELLCARE HEALTH PLANS, INC.
SUPPLEMENTAL INFORMATION (Continued)


Reconciliation of GAAP Net Cash Used in or Provided by Operating Activities
to Net Cash Provided by Operating Activities,
Modified for the Timing of Receipts from, and Payments to, Government Customers
(Unaudited; dollars in thousands)


The Company reports cash used in or provided by operating activities on a
non-GAAP basis modified to exclude the changes in premium receivables, unearned
premiums, and other receivables from, and payables to, government
customers.  The Company believes that cash used in or provided by operating
activities modified to exclude these changes is a useful measure for investors,
as the excluded changes are a function of the timing of cash receipts from, and
payments to, federal and state government agencies at the end of each period.



   
Nine Months Ended
September 30,
     
2012
   
2011
 
Net cash (used in) provided by operating activities, as reported under GAAP
  $ (134,394 )   $ 319,013  
Modifications to eliminate changes in:
               
Premiums receivable
    184,632       104,340  
Provision for doubtful receivables
    (10,272 )     (8,310 )
Unearned premiums
    23       (208,374 )
Other payables to government customers
    (20,172 )     (30,067 )
Net cash provided by operating activities, modified for the timing of receipts
from and payments to government customers
  $ 19,817     $ 176,602  







Kentucky Medicaid Program Reconciliation of GAAP MBR to MBR Recast to Reflect
Development of Medical Benefits Payable in the Period in which the Services were
Provided
(Unaudited)


The Company reports Kentucky Medicaid Program MBRs on a non-GAAP basis modified
to reflect the favorable or unfavorable development of medical benefits payable
in the period in which the expense was incurred.  The Company believes that the
recast MBRs are useful measures for investors, as the recast MBRs may better
reflect changes in the Company’s Kentucky Medicaid program performance over
time.



   
Three Months Ended
     
Dec. 31,
2011
   
March 31,
2012
   
June 30,
2012
   
Sept. 30,
2012
 
MBR as reported under GAAP
    106.3 %     105.9 %     109.5 %     106.2 %
Development reflected in period in which services were provided
    6.7 %     10.3 %     (7.5 )%     (5.4 )%
MBR as recast
    113.0 %     116.2 %     102.0 %     100.8 %



-END-